Title: Petition Recommending Irenée Amelot de Lacroix, ca. 18 September 1812 (Abstract)
From: 
To: 


Ca. 18 September 1812. “The Petition of the Subscribers, Citizens of the United States, on behalf of themselves and many others, Most respectfully sheweth,
“That your petitioners and a great number of their friends, feeling the necessity of pursuing with vigor the just and necessary war now subsisting between the United States and Great Britain, and by that means to obtain an honorable peace, are anxious to see every reasonable means adopted, that we may be able, by well directed exertions, to reach that desirable end.
“Past experience has convinced your petitioners and the world, that our gallant troops want nothing but discipline, well directed and well enforced, to render them equal to the best armies of Europe; and it is an indisputable truth that this can only be obtained by placing skilled and experienced officers at their head. A long peace, during which most of our revolutionary heroes have disappeared from the scene, has made us forget, in a great degree, the knowledge which we had once acquired in the art of war. The men who, under Washington, led us to victory, are no more. The small number of those who remain are, with very few exceptions, enfeebled by honorable age, and pains have unfortunately not been taken to raise successors to them worthy of their names and glory. Under similar circumstances, under circumstances much more auspicious, other nations have had recourse to skillful and experienced foreigners, and employed them even in the highest grades to great advantage. France has had her Berwick, her Saxe, and her Lowendahl. Spain her Conetable [Constable] of Bourbon. Prussia her Keith. Austria her Eugene. Great Britain her Solms, her Ruvigny, her Ligonier, and many others. At this moment Sweden glories in her Bernadotte; Russia regrets her Moreau, and in the ranks opposed to us, we see the De Rottenburgs and the Wattevilles honorably employed. In fine, America will always recollect with pride the names of Fayette, De Kalb, Steuben, Pulaski, and a host of other revolutionary worthies, who had not the happiness to be born among us, but who did not serve our cause with the less zeal and fidelity, to the great advantage of our country, and to their own immortal honor.
“For these and many other obvious reasons, your petitioners are of opinion that the same advantage and honor would redound to our country if she were to avail herself, in the present contest, of the knowledge and talents of some European disciplinarian, skilled and experienced in the military profession, and as such they beg leave to recommend to the particular notice of government, Ireneé Amelot De La Croix, formerly a Colonel in the armies of France and afterwards in that of the United States; the brave defender of the French colony of Guadeloupe, who, in consequence of his gallant defence of that island, was surnamed the Intrepid, and did in fact deserve that name. Your petitioners are all acquainted with that brave and excellent officer, honor his person, and esteem his merits, and are convinced that if he were employed in our army, with a suitable grade and command, he would prove of the most essential service to our cause. His name and talents are well known among us, and your petitioners are well satisfied that if he shall be so appointed, thousands will flock to his standard, and be eager to serve under his command.
“Your petitioners therefore respectfully again beg leave to recommend to your excellency the appointment of Colonel De La Croix as a General in the army of the United States, and with such a command as may enable him to display his military talents to their full extent, to the honor of our country and terror of our enemies.”
